Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 1 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 2 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 3 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 4 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 5 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 6 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 7 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 8 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document      Page 9 of 10
Case 19-15904-SLM   Doc 67    Filed 11/25/20 Entered 11/25/20 12:34:20   Desc Main
                             Document     Page 10 of 10
